                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00330-HBB


MARY FRAZE                                                                          PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                   DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

                                        BACKGROUND

       Before the Court is the complaint (DN 1) of Mary Fraze (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 18) and Defendant (DN 19) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 16). By Order entered August

20, 2018 (DN 15), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.




                                                1
                                      FINDINGS OF FACT

       On April 17, 2014, Plaintiff protectively filed an application for Disability Insurance

benefits and an application for Supplemental Security Income (Tr. 15, 269, 276). Plaintiff

alleged that she became disabled on April 19, 2013, as a result of a bulging disc in her neck,

bilateral carpal tunnel syndrome, hypertension, a left shoulder problem, and other back problems

(Tr. 15, 353). Administrative Law Judge Jerry Lovitt (AALJ@) conducted a hearing on July 14,

2017, in Louisville, Kentucky (Tr. 15, 40-42). Plaintiff was present and represented by attorney

Kevin McDowell (Id.). Sharon Lane testified as a vocational expert during the hearing (Id.).

       In a decision dated August 23, 2017, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 15-32). At

the first step, the ALJ found that Plaintiff had worked various jobs through temporary employment

agencies in 2014, 2015, 2016, and 2017 (Tr. 17-18). The ALJ considered Plaintiff’s earnings in

each of those years and concluded that Plaintiff had engaged in substantial gainful activity from

April 1, 2015 through December 31, 2015 (Id.). However, the ALJ concluded that it was not

necessary to determine unequivocally whether Plaintiff’s work activity constituted disqualifying

substantial gainful activity at the first step because there existed a valid basis for denying her

application at a subsequent step in the sequential evaluation process (Tr. 18). The ALJ indicated

that he considered Plaintiff’s considerable work activity after her alleged onset date of April 19,

2013, when evaluating the severity of her symptoms, as well as the consistency of her testimony

with the overall record (Id.).

       At the second step, the ALJ determined that Plaintiff has the following “severe”

impairments: degenerative disc disease, degenerative joint disease of the left shoulder, depression,

                                                 2
and anxiety disorder (Tr. 18). Notably, at the second step, the ALJ also determined that Plaintiff=s

hypertension was a “non-severe” inpairment because the condition was well-controlled with

medication and did not affect Plaintiff’s ability to engage in basic work related tasks (Id.). At the

third step, the ALJ concluded that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in Appendix 1 (Id.).

The ALJ specifically explained why he concluded that Plaintiff did not meet or medically equal

Listings 1.04, 1.02, 12.04, and 12.06 (Tr. 18-20).

       At the fourth step, the ALJ found Plaintiff has the residual functional capacity to perform

less than a full range of light work because she can frequently climb ramps and stairs; only

occasionally stoop, kneel, crouch and crawl; she can never climb ladders, ropes and scaffolds; she

should not work around unprotected heights and hazards such as machinery with moving parts;

she should have only occasional exposure to vibration; she is limited to frequent reaching overhead

and laterally with the left arm, as well as frequent handling with the left hand and fine fingering

with the left hand; she is able to sustain concentration to complete short, simple, repetitive, routine

tasks; she can use judgment in making simple work-related decisions consistent with this type of

work; she requires an occupation with set routine and procedures and with few changes during the

workday, and with frequent contact with supervisors, coworkers and the general public, and where

the incumbent worker is able to tolerate no more than moderate levels of noise as defined in

Appendix D of the selected characteristics of occupations 1993 edition; she would be expected to

be off task no more than 10% of the workday in addition to normally scheduled breaks (Tr. 20-

21).



                                                  3
       Relying on testimony from the vocational expert, the ALJ found that Plaintiff is capable of

performing her past relevant work as a mail sorter (DOT 209.687-026). Therefore, the ALJ

concluded that Plaintiff has not been under a Adisability,@ as defined in the Social Security Act,

from April 19, 2013, the alleged onset of disability, through August 23, 2017, the date of the

decision (Tr. 32).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

266-68). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

                                                4
Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:




                                                 5
                1)     Is the claimant engaged in substantial gainful activity?

                2)     Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

                3)     Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

                4)     Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

                5)     Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

                                       Challenged Findings

         Plaintiff disagrees with Finding No. 5 which sets forth the ALJ’s residual functional

capacity (RFC) determination (DN 18 PageID # 1448, 1454-59). Plaintiff argues the RFC is not

supported by substantial evidence because the ALJ ’s failed to properly weigh the September 4,

2014 opinion from consultative examiner Brian S. McLean, M.S., L.P.P., and the September 17,

2014 treating source statement submitted by Christopher Nelson, M.D., and Karri Cambron, N.P.

(Id.).

         Defendant contends that the ALJ’s assignment of weight to the medical source statement

of Dr. McLean is supported by substantial evidence in the record and comports with applicable

law (DN 19 PageID # 1466-68). Defendant asserts that the ALJ properly evaluated the opinion

of Plaintiff’s treating pain management specialist, Dr. Nelson, and the doctor’s nurse practitioner


                                                 6
Ms. Cambron (Id. PageID # 1468- ). Although the ALJ did not expressly address whether the

opinion was entitled to controlling weight, Defendant argues the omission was harmless because

the ALJ did address the factors necessary for that analysis and the ALJ’s rejection was implicit

(Id. citing Tr. 21-22, 27, 29 and Hall v. Comm’r of Soc. Sec., 148 F. App’x 456, 464 (6th Cir.

2005).

         The residual functional capacity finding is the Administrative Law Judge=s ultimate

determination of what a claimant can still do despite his or her physical and mental limitations.

20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a), 416.946. The Administrative Law Judge makes

this finding based on a consideration of medical source statements and all other evidence in the

case record. 20 C.F.R. §§ 404.1529, 404.1545(a), 404.1546, 416.929, 416.945(a), 416.946;

Social Security Ruling 96-5p; Social Security Ruling 06-3p.        Thus, in making the residual

functional capacity finding the Administrative Law Judge must necessarily assign weight to the

medical source statements in the record and assess the claimant’s subjective allegations. 20

C.F.R. §§ 404.1527(c), 404.1529; Social Security Ruling 16-3p.

         The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing medical opinions:

                As a general matter, an opinion from a medical source who has
                examined a claimant is given more weight than that from a source
                who has not performed an examination (a “nonexamining source”),
                id. § 404.1502, 404.1527(c)(1), and an opinion from a medical
                source who regularly treats the claimant (a “treating source”) is
                afforded more weight than that from a source who has examined the
                claimant but does not have an ongoing treatment relationship (a
                “nontreating source”), id. § 404.1502, 404.1527(c)(2). In other
                words, “[t]he regulations provide progressively more rigorous tests
                for weighing opinions as the ties between the source of the opinion


                                                7
              and the individual become weaker.” Soc. Sec. Rul. No. 96–6p,
              1996 WL 374180, at *2 (Soc. Sec. Admin. July 2, 1996).

              The source of the opinion therefore dictates the process by which
              the Commissioner accords it weight. Treating-source opinions
              must be given “controlling weight” if two conditions are met: (1) the
              opinion “is well-supported by medically acceptable clinical and
              laboratory diagnostic techniques”; and (2) the opinion “is not
              inconsistent with the other substantial evidence in [the] case record.”
              20 C.F.R. § 404.1527(c)(2). If the Commissioner does not give a
              treating-source opinion controlling weight, then the opinion is
              weighed based on the length, frequency, nature, and extent of the
              treatment relationship, id., as well as the treating source's area of
              specialty and the degree to which the opinion is consistent with the
              record as a whole and is supported by relevant evidence, id. §
              404.1527(c)(2)-(6).

              The Commissioner is required to provide “good reasons” for
              discounting the weight given to a treating-source opinion. Id. §
              404.1527(c)(2). These reasons must be “supported by the evidence
              in the case record, and must be sufficiently specific to make clear to
              any subsequent reviewers the weight the adjudicator gave to the
              treating source's medical opinion and the reasons for that weight.”
              Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc. Sec. Admin.
              July 2, 1996). This procedural requirement “ensures that the ALJ
              applies the treating physician rule and permits meaningful review of
              the ALJ's application of the rule.” Wilson v. Comm'r of Soc. Sec.,
              378 F.3d 541, 544 (6th Cir.2004).

              On the other hand, opinions from nontreating and nonexamining
              sources are never assessed for “controlling weight.”              The
              Commissioner instead weighs these opinions based on the
              examining relationship (or lack thereof), specialization, consistency,
              and supportability, but only if a treating-source opinion is not
              deemed controlling. 20 C.F.R. § 404.1527(c). Other factors
              “which tend to support or contradict the opinion” may be considered
              in assessing any type of medical opinion. Id. § 404.1527(c)(6).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013).

       On September 4, 2014, Dr. McLean performed a consultative psychological examination

of Plaintiff and rendered diagnostic and functional capability opinions (Tr. 771-74). The ALJ

                                                8
accurately summarized Dr. McLean’s clinical observations (Tr. 28, 29).          But the ALJ also

recognized that a September 3, 2014 emergency room treatment note appeared to attribute

Plaintiff’s complaint of an altered mental state to her polypharmacy and substance abuse (Tr. 27,

29). The ALJ gave little weight to Dr. McLean’s opinions that Plaintiff had a GAF of 42 and

marked limitation in four areas of mental functioning (Tr. 29, 30). The ALJ explained that Dr.

McLean’s opinions were inconsistent with the objective record as a whole, the recent neurological

testing that did not show deficits in cognition or mental status findings, the overall conservative

treatment over many years that was devoid of formal mental health care or counseling, and

Plaintiff’s own self-described report of day to day functioning (Tr. 29, 30). The ALJ’s findings

regarding the weight accorded to Dr. McLean’s opinions are supported by substantial evidence in

the record and comport with applicable law for assigning weight to the opinions of medical

sources.

       Dr. Nelson, a pain management specialist, treated Plaintiff from May 28 through November

19, 2014 (Tr. 777-820). On September 14, 2014, Dr. Nelson and his nurse practitioner Ms.

Cambron filed out a one-page treating physican statement (Tr. 821). The statement lists the

physical conditions they were treating and identified limitations imposed by those conditions (Id.).

       The ALJ acknowledged Dr. Nelson’s treating relationship with Plaintiff as well as provided

a thorough and accurate summary of Dr. Nelson’s treatment records ( Tr. 24, 777-820). The ALJ

did weigh Dr. Nelson’s opinion based on the doctor’s area of specialty; the length, frequency,

nature and extent of the treatment relationship; and the degree to which Dr. Nelson’s opinion was

consistent with the record as a whole and was supported by relevant evidence (Tr. 24, 29). See

Gayheart, 710 F.3d at 376. The ALJ explained that he gave little weight to the limitations

                                                 9
expressed by Dr. Nelson because they were not supported by Dr. Nelson’s own treatment records

that showed largely tenderness to palpitation in the spine and shoulders, but nevertheless adequate

mobility throughout the spine, no neurological dysfunction with 5/5 motor strength in all four

extremities, and no gate disturbance (Tr. 29).       The ALJ also explained that Dr. Nelson’s

limitations were not consistent with the record as a whole, which showed no findings of disk

herniation, nerve root compression, or significant joint damage on imaging, as well as a good range

of motion throughout the spine and extremities (Id.). In sum, the ALJ’s decision to give little

weight to the limitations in Dr. Nelson’s opinion is supported by substantial evidence in the record

and is sufficiently specific to make clear to any subsequent reviewer the weight given and the

reasons for that weight (Tr. 29). See Gayheart, 710 F.3d at 376.

       However, the above factors are properly applied only after an Administrative Law Judge

has determinied that a treating-source opinion will not be given controlling weight. Id. Here,

the ALJ failed to expressly determine whether Doctor Nelson’s opinion was entitled to controlling

weight (Tr. 29). Thus, the Court must assess whether Plaintiff has been harmed by the ALJ’s

procedural omission.

       The procedural requirements to assign weight to the opinion of a treating source and

providing “good reasons” for that weight serves both to ensure adequacy of review and to give the

claimant a better understanding of the disposition of his case. Cole v. Astrue, 661 F.3d 931, 939

(6th Cir. 2011) (citing Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007)). “These

procedural requirements are ‘not simply a formality’ and are intended ‘to safeguard the claimant's

procedural rights.’ ” Cole, 661 F.3d at 937 (citing Wilson, 378 F.3d at 544).



                                                10
       The Sixth Circuit has indicated it will not hesitate to remand when it encounters decisions

from Administrative Law Judges that do not comprehensively set forth the reasons for the weight

assigned to a treating physician's opinion. Id. at 939 (citations omitted). However, a violation

of these procedural requirements can be deemed “harmless error” if one of the following

requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) ... even though she has not complied with
               the terms of the regulation.

Cole, 661 F.3d at 940. Notably, the failure to follow the Agency’s procedural rule does not

qualify as harmless error where the Court cannot engage in “meaningful review” of the ALJ’s

decision. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004).

       The first and second requirements are not applicable to the circumstances herein. Thus,

the Court must determine whether the ALJ implicitly provided sufficient reasons for not assigning

controlling weight to the limitations in Dr. Nelson’s opinion. See Hall v. Comm’r of Soc. Sec.,

148 F. App’x 456, 464 (6th Cir. 2005).

       A treating-source opinion is entitled to controlling weight only when it (1) “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques”; and (2) “is not

inconsistent with the other substantial evidence in [the] case record.” Gayheart, 710 F.3d at 376

(quoting 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2)). Here, the ALJ implicitly provided good

reasons for why Dr. Nelson’s opinions failed to meet either prong of this test (Tr. 29).

Specifically, the limitations in Dr. Nelson’s opinion were not supported by (1) the medically


                                               11
acceptable clinical testing that showed good range of motion throughout the spine and extremities;

(2) the imaging in the record that showed no findings of disc herniation, nerve root compression,

or significant joint damage; and (3) Dr. Nelson’s own treatment records that largely showed

tenderness to palpitation in the spine and shoulders but adequate mobility throughout the spine, no

neurological dysfunction with 5/5 motor strength in all four extremities, and no gait disturbance

(Tr. 29). Further, these reasons are supported by substantial evidence in the record. In sum, The

ALJ’s error was harmless, therefore Plaintiff’s challenge fails.

       In sum, the Court concludes that the RFC in Finding No. 5 is supported by substantial

evidence in the administrative record.

                                             ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




                                                              January 29, 2019




Copies:        Counsel




                                                12
